Citation Nr: 0632295	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for impotence, 
including as secondary to service-connected residuals of 
bilateral renal calculi, to include bladder cancer.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of bilateral renal calculi, to include bladder 
cancer.

3.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss), including as secondary to 
service-connected residuals of bilateral renal calculi, to 
include bladder cancer.

4.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of 
bilateral renal calculi, to include bladder cancer.

5.  Entitlement to service connection for fatigue, including 
as secondary to service-connected residuals of bilateral 
renal calculi, to include bladder cancer.

6.  Whether new and material evidence has been received to 
reopen claim seeking service connection for coronary ischemia 
with hypertension, including as secondary to service-
connected residuals of bilateral renal calculi, to include 
bladder cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to January 1965.  The issues of entitlement to 
service connection for impotence and a low back disorder 
originally came before the Board on appeal from a September 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  In April 
1996, the Board issued a decision which, in pertinent part, 
denied the veteran's claims for service connection for 
impotence and a low back disorder.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  Subsequently, in December 2000, the case was 
remanded by the Court, as directed by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In August 
2001 and June 2003, the Board remanded the claims for 
additional development.

The remaining issues are before the Board on appeal from an 
August 2004 rating decision by the RO.  In October 2005 
(approximately 13 years after the rating decision from which 
this appeal was initiated) the veteran requested a hearing 
before a Veteran's Law Judge.  In January 2006 all the 
matters on appeal were remanded for such hearing.  The case 
was then reassigned to the undersigned to conduct the 
hearing; a Travel Board hearing was held before the 
undersigned in March 2006.  A transcript of this hearing is 
of record.  At the hearing the veteran requested a 90 day 
abeyance period to afford him the opportunity to submit 
additional evidence.  The request was granted by the 
undersigned.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

With regard to the issues of entitlement to service 
connection for impotence, a low back disorder, male pattern 
baldness (claimed as hair loss), depression and fatigue, all 
as secondary to service-connected residuals of bilateral 
renal calculi, to include bladder cancer, the Board notes 
that there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  By letters dated in January 2004 and March 
2004, the RO attempted to comply with the notification 
requirements of the VCAA.  However, the notification is 
defective because the veteran was not informed of the 
evidence necessary to substantiate claims of secondary 
service connection (as distinguished from direct service 
connection).

With regard to the claim to reopen, in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (issued after this case was certified to 
the Board), the Court essentially stated that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Review of the claims 
file reveals that notice in this regard to date is 
incomplete.

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or an effective date for 
any award of compensation.  The RO will have the opportunity 
to cure these notice deficiencies on remand.

In light of the foregoing, the case is REMANDED for the 
following:

1.  For the issues of entitlement to 
service connection for impotence, a low 
back disorder, male pattern baldness 
(claimed as hair loss), depression and 
fatigue, all as secondary to service-
connected residuals of bilateral renal 
calculi, to include bladder cancer, the 
RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  

For the issue of whether new and material 
evidence has been received to reopen a 
claim seeking service connection for 
coronary ischemia with hypertension, 
including as secondary to service-
connected residuals of bilateral renal 
calculi, to include bladder cancer, the 
RO should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for coronary ischemia with hypertension 
(to include on a secondary basis), and 
notice regarding the type of evidence and 
information necessary to reopen the 
claim, i.e., what type of evidence would 
be considered new and material.  

With regard to all the disabilities on 
appeal, the RO should also provide the 
veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO should undertake any 
other development it determines to be 
warranted, to include ordering any 
examinations deemed necessary.

4.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the RO should furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case and afford them an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


